                                           Case 5:20-cv-04913-SVK Document 28 Filed 08/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 20-cv-04913-SVK
                                   8                     Plaintiff,
                                                                                               ORDER CONTINUING OSC HEARING
                                   9                v.                                         RE SETTLEMENT
                                  10     PRIME PROPERTIES, et al.,                             Re: Dkt. No. 27
                                  11                     Defendants.

                                  12           The Parties request that the OSC hearing be continued. Dkt. 27. All previously-scheduled
Northern District of California
 United States District Court




                                  13   deadlines and appearances are vacated.

                                  14           By December 9, 2021, the parties shall file a stipulation of dismissal. If a dismissal is not filed

                                  15   by the specified date, then the parties shall appear on December 16, 2021 at 1:30 p.m. and show

                                  16   cause, if any, why the case should not be dismissed. Additionally, the parties shall file a statement in

                                  17   response to this Order no later than December 9, 2021, describing with specificity (1) the parties’

                                  18   efforts to finalize settlement within the time provided, and (2) whether additional time is necessary, the

                                  19   reasons therefor, and the minimum amount of time required to finalize the settlement and file the

                                  20   dismissal.

                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23
                                       Dated: August 19, 2021
                                  24

                                  25

                                  26
                                                                                                       SUSAN VAN KEULEN
                                  27                                                                   United States Magistrate Judge

                                  28
